Citation Nr: 0104002	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  94-46 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty for training from November 
1984 to April 1985, and from February to April 1988, and was 
on active duty from November 1990 to May 1991.  The veteran 
also had additional unverified periods of active and inactive 
duty for training.  While the VA has been unable to obtain 
verification of all of the veteran's additional periods of 
active and inactive duty training, in light of the decision 
contained herein, the veteran is not adversely impacted by 
the Board's adjudication of the appeal at this time.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.  
The veteran's claim is now under the jurisdiction of the New 
Orleans, Louisiana Regional Office (RO). 

The veteran's claim was previously before the Board in July 
1996 when it was remanded to the RO to obtain additional 
service medical records, additional private medical records, 
and additional VA medical records.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Chronic thoracolumbar strain was incurred as a residual 
of back injury while on active duty for training in June 
1992. 



CONCLUSION OF LAW

Chronic thoracolumbar strain was incurred in active service. 
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The veteran claims that he injured his lower back while at 
Reserve summer camp in June 1992.  He asserts that while he 
had sustained an injury to his back in a car accident in 
1987, he had fully recovered after a year of physical 
therapy, and was able to return to work and reserve duty with 
no back problems.  He denied having been limited from lifting 
or bending when serving in the Persian Gulf.  He maintains 
that ever since his back injury at Camp Pendleton in June 
1992 he has had pain and muscle spasm in his lower back.

The veteran was treated by L.B., M.D., from February to 
October 1987.  The veteran was in a car accident in February 
1987, resulting in cervical spine strain, lumbosacral spine 
strain, and right shoulder strain.  The veteran reported 
occasional lower back pain.  When examined in October 1987 
the veteran reported that he had been working.  The veteran 
had 90 degrees of back flexion without pain.  The veteran was 
prescribed Flexeril and Dr. B. felt that the veteran had 
received maximum medical benefits from his care.

An August 1987 service medical record indicates that the 
veteran complained of low back pain secondary to a motor 
vehicle accident in February 1987.  It was reported the 
veteran had a statement from a civilian doctor stating that 
the veteran was undergoing treatment and was not to do sit-
ups.  He was given a medical restriction from physical 
training.

A June 1992 record from the 129th Evacuation Hospital 
indicates that the assessment was acute herniated nucleus 
pulposus and that the veteran was to be admitted to a Naval 
Hospital for strict bed rest.  A June 1992 Naval Hospital 
narrative summary indicates that the veteran reported 
sustaining a strain injury to the thoracolumbar area of his 
back while lifting a heavy cooler four days earlier.  It was 
reported the veteran had been treated in the field with light 
duty, bed rest, and Tylenol with Codeine.  However, he 
experienced increased pain in his back with more than 15 
minutes of standing.  The veteran had not had any leg or 
neurologic/radicular symptoms, or bowel or bladder 
dysfunction.  Physical examination on hospital admission 
demonstrated the veteran to have limited range of motion of 
the lumbar spine secondary to paraspinal muscle spasm and 
pain.  There was tenderness with palpation in the 
thoracolumbar region area.  The paraspinal muscles were left 
greater than right.  Neurological examination was completely 
normal.  Muscle strength was 5/5 in all lower extremity 
muscle groups.  Straight leg raising tests were negative 
bilaterally, both sitting and supine.  X-rays of the 
thoracolumbar spine were normal.  The veteran was treated 
with medication and physical therapy.  The veteran's muscle 
spasm resolved.  He experienced significant relief from 
treatment.  He experienced periodic intermittent pains and 
muscle spasm in a transient nature throughout his 
hospitalization.  At the time of discharge the veteran was 
ambulatory.  He did not require any ambulatory aids.  He was 
fit with a lumbosacral corset to help to support his back 
when standing erect.  The veteran was discharged to Parent 
Command for transport to his home Reserve Center.  The 
diagnosis was thoracolumbar strain.

The veteran was seen for reevaluation of his low back pain 
and muscle spasm later that same month as an outpatient.  He 
complained of a dull to sharp pain of the lower back with 
increased symptoms upon prolonged sitting and standing.  
Physical examination revealed paraspinous muscle spasm and 
limitation of motion with flexion from zero to 60 degrees, 
and extension from zero to 10 degrees.  X-ray examination was 
unremarkable.  The assessment was lumbosacral strain.

A July 1993 VA outpatient record indicates that the veteran 
still wore a corset.  He reported "muscle spasm" with 
sitting and standing.  He reported continued migratory pain, 
including of his back.  Physical examination revealed lumbar 
and paralumbar tenderness.  X-rays of the lumbosacral spine 
were within normal limits.  The impression was persistent, 
possibly chronic, muscular low back pain with physical 
limitations.  July 1993 VA documents indicate that the 
veteran failed to meet the physical requirements for a 
housekeeping aid position with VA.  The veteran's persistent 
low back discomfort with physical limitations made him 
unsuitable for the position.

On VA examination in September 1993 the veteran reported that 
he had sprained his back at Camp Pendleton in 1992.  He 
complained of intermittent low back pain since that time.  He 
had been intolerant of heavy lifting or frequent bending.  He 
also had back discomfort when he was in one position for long 
periods.  He reported that he had difficulty sitting for long 
periods in his college classes.  The pain did not radiate 
down his legs, rather it radiated upwards.  Occasionally his 
back hurt when he coughed or sneezed.  Examination revealed 
the veteran to be in no acute distress.  He had a normal gait 
and had no assistive devices.  He moved about the examination 
room, undressed and dressed, mounted and dismounted the 
examining table normally.  He hopped on either foot, he heel 
and toe walked, he squatted and rose and could raise his arms 
over his head.  He forward bent 100 degrees to the floor, but 
reported back pain when he did so.  The veteran had full 
range of motion of the lumbar spine with lateral flexion, 
rotation and extension.  While seated, straight leg raising 
was negative, bilaterally.  There was no sciatic notch 
tenderness or muscle spasm.  Thigh and calf measurements were 
equal.  There were no sensory or motor deficits.  Motor 
strength was 5/5 throughout.  The impression was chronic 
lumbosacral strain, no radiculopathy.

A February 1994 document from the United Parcel Service (UPS) 
indicates that the veteran was separated from his job with 
UPS.  The document indicates that the reasons for his 
separation were dependability and problems with his back from 
an injury sustained in a car accident back in 1987.

The veteran was afforded a VA examination in November 1997.  
The veteran complained of chronic lower back pain which 
usually occurred after exercise and when he got tired easily.  
His gait was normal.  The veteran was able to walk on toes 
and heels and squat normally.  He had full range of motion of 
the lumbosacral spine.  He complained of pain over the left 
lower back, with tenderness 1+.  There were no muscle spasms.  
X-rays revealed the lumbar lordosis to be preserved.  The 
vertebral body heights were maintained.  There was disc space 
narrowing at L4-5.  That should have been the largest disc 
space.  It did not appear to be the largest on the lateral 
lumbar spine film.  There was no anteroposterior instability, 
fracture, or destructive lesion.  There was mild 
developmental asymmetry at the right side of L5.  The L5 was 
somewhat low lying.  A definite pars fracture was not 
identified.  The diagnoses included degenerative joint 
disease of the lumbosacral spine, with 1+ pain over the left 
lower back, and no muscle spasm.

On VA examination in August 1998 the examiner reviewed the 
veteran's medical history.  The veteran reported that he had 
had his first episode of back pain in 1987.  He stated that 
he required six months of therapy, but afterwards the 
residual symptoms in the low back allegedly fully resolved.  
The veteran reported that he had been cleared for Reserve 
duty.  He indicated that in June 1992, after lifting a lot of 
heavy objects, he sustained a strain to the low back and was 
hospitalized for a period of time.  The examiner noted that 
the June 1992 Naval hospital records indicated that the 
veteran was treated for thoracolumbar strain.  The veteran 
stated that following the lifting episode, he stayed in the 
reserves and the discomfort pretty much lasted about a year.  
He was able to participate in his annual walk/run requirement 
but found the sit-up requirement hard to do because of back 
pain.  He was ultimately released in 1996 after 13 years of 
service.  

Currently the veteran reported that he occasionally had a 
restless night secondary to backache.  If he lifted really 
heavy objects, say over 80 or 90 pounds, the back became sore 
just above the beltline in the middle of the back.  The 
veteran would go days or weeks without any pain at all and 
all of a sudden there could be some momentary discomfort.  By 
controlling the level of his physical activity and avoiding 
heavy lifting the veteran stayed relatively comfortable.  The 
veteran denied any bowel or bladder symptoms.  He was not 
undergoing any current treatment for his back.

Prior to the examination the examiner asked the veteran if he 
had any back symptoms and he said that he was asymptomatic.  
Examination of the lumbosacral spine was completely normal.  
The veteran had full forward flexion of 90 degrees.  He moved 
around the examining room without effort.  He bent over and 
took off his pants and shoes normally.  He had normal 
extension, lateral bend and rotation of the lumbosacral 
spine.  Straight leg raising in a supine position was 80 
degrees.  Knee and ankle deep tendon reflexes were equally 
active.  The examiner noted that recent X-rays of the 
lumbosacral spine had been negative.  The examiner's 
impression was that the veteran was asymptomatic and had a 
negative physical examination of the spine.

While the VA has been unable to confirm the veteran's 
military duty status in June 1992 by personnel records, 
military orders of record, as amended, document the veteran 
and his 137th service company were ordered to active training 
from June 13, 1992 to June 26, 1992.  Also, Department of the 
Army (DA) Form 2173, dated June 19, 1992, notes the veteran 
was involved in an accident on June 14, 1992 at Camp 
Pendleton, California wherein he sustained injury in the line 
of duty.  It was specifically noted the injury occurred while 
the veteran was "[l]ifting an ice chest while on duty, Area 
25, while attached to 693rd" on June 14, 1992.  The record 
clearly shows that the veteran sustained back pain and muscle 
spasm in 1987 following an automobile accident.  
Significantly, however, a private treating physician reported 
that by October 1987 the veteran had no pain or functional 
disability of the low back.  As such, a pre-existing low back 
disability was not demonstrated in June 1992.  The record 
also clearly shows the veteran injured his low back while on 
active duty for training in June 1992, resulting in 6 days of 
hospital treatment.  In July 1993 the veteran was turned down 
for a VA job due to persistent low back discomfort.  On VA 
examination in September 1993 the veteran was noted to have 
chronic lumbosacral strain.  In February 1994 the veteran was 
separated from his job at UPS due to his back problems.  On 
VA examination in November 1997 the veteran was found to have 
degenerative joint disease of the lumbosacral spine, however, 
X-ray confirmation of arthritis is not of record.  The Board 
recognizes that the veteran had a pre-service back injury in 
February 1987.  However, following completion of treatment 
for that injury, the record shows no further back problems 
until the June 1992 inservice injury which required hospital 
treatment.  Since June 1992, the record shows a consistent 
history of back disability when the veteran attempted to work 
or perform normal activities.  These records show a 
continuity of back disability since the June 1992 inservice 
back injury.  While the veteran was asymptomatic on the most 
recent VA examination in August 1998, the veteran has been 
diagnosed with thoracolumbar strain on multiple occasions, 
and such diagnosis was not clinically excluded on VA 
examination in August 1998, albeit then asymptomatic.  
Accordingly, the Board finds that the veteran has current 
chronic thoracolumbar spine strain which was incurred in 
active service.


ORDER

Service connection for chronic thoracolumbar strain is 
granted.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

